Citation Nr: 1534744	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee condition claimed as instability and hematoma.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Records indicate that the Veteran suffered a left knee injury during service.  Although the record does not contain a current diagnosis of any knee disability, the Veteran has submitted statements from himself and others that indicate continuous symptomatology since service including pain, crepitus and limping.  As these symptoms are observable phenomena, the Veteran and his associates are competent to report them.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board thus finds an indication that the symptoms may be associated with service and therefore an examination is warranted in order to determine whether the Veteran has a current knee disability, and if so, if it is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the other issue on appeal, the Veteran was denied service connection based on failure to meet the standards for disabling hearing loss for VA purposes set forth in 38 C.F.R. § 3.385.  The Veteran has reported however that his hearing loss has worsened since his most recent examination in September 2010.  Thus, a new examination is warranted in order to determine whether his hearing loss meets the applicable criteria.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, if any VA treatment records have been generated since September 2010, these should be obtained and associated with the file.  See 38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss and left knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any VA treatment records generated since September 2010 that pertain to the Veteran. 

3.  Then schedule an audiological examination in order to determine whether the Veteran meets the applicable criteria for hearing loss.

4.  Then schedule an examination by an appropriate medical professional in order to determine: 

(a) Whether the Veteran has a diagnosable left knee disability and if so;

(b) Whether it is at least as likely as not that said disability is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

